Order, entered September 14, 1959, unanimously reversed on the law and the facts, with $20 costs and disbursements to the appellant, and the assessments of the property 1A-22 Cortland Street, Manhattan, for the years 1954-1955, and through 1958-1959, are reinstated. The assessments as to land during the tax years in question were $2,200,000 and for the year 1954^1955 the building was assessed at $250,000 and from 1955-1956 through 1958-1959 at $500,000. In our opinion the total assessments were less than the fair value of the premises. In 1951, the Equitable Life Assurance Society of the U. S. purchased the property for $2,137,500 in an' all-cash transaction. Thereafter, and before 1954, $1,329,946 was spent upon alterations and the modernization of the building. That- these figures, which in total exceed the assessment for 1954-1955, do not represent an improvident purchase and indicate a fair value is shown by the subsequent history of the property. In 1954, petitioner exercised an option, it received in 1951, to purchase and acquire the property for $2,993,000. This figure exceeds the subsequent assessment by over $200,000. The record shows no basis for a finding of any diminution in value during the ensuing years, and, in fact, the general inflation of real estate values points to the contrary. The arms-length sale between corporations knowledgeable in the field establishes prima facie values and the record is barren of cogent proof that should disturb them. Settle order on notice. Concur — Rabin, J. P., Valente, Stevens, Eager and Bergan, JJ.